Citation Nr: 1041902	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date earlier than October 18, 2005 
for the award of a    10 percent evaluation for residuals, flash 
burns of both eyes, to include based upon Clear and Unmistakable 
Error (CUE) in a June 13, 1991 RO rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from October 1983 to March 
1988.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. The decision in question increased from 0 to 10 percent the 
evaluation for the service-connected residuals of flash burns of 
both eyes, effective from October 18, 2005. The Veteran initially 
contested the assigned 10 percent disability rating. He later 
clarified that what he sought was an earlier effective date than 
October 18, 2005 for the award of a 10 percent rating, and 
perfected an appeal as to this claim. 

The Board has since amended the Veteran's earlier effective date 
claim to reflect his assertion of CUE in a prior RO rating 
decision in June 1991 that had reduced the applicable rating for 
an eye disorder from 10 percent down to 0 percent. This new 
theory of entitlement is reflected in the statement of the issue 
on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.














REMAND

In furtherance of his claim for an earlier effective date than 
October 18, 2005 for the award of a 10 percent rating for his 
bilateral eye condition, the Veteran has raised the allegation of 
CUE in a RO rating decision dated from June 1991 that had 
previously reduced his level of compensation from 10 percent to 0 
percent (noncompensable). The RO has not yet considered this 
theory of entitlement in relation to the instant case, and must 
do so in the first instance.

Reviewing the claims file, the RO through a February 1991 rating 
decision originally proposed to reduce the disability rating for 
service-connected residuals of flash burns of both eyes, from 10 
to 0 percent. In a rating decision issued on       June 13, 1991, 
the RO carried out the proposed reduction in rating, effective 
from September 1, 1991. The Veteran did not formally perfect an 
appeal from the      June 1991 rating decision. He filed a timely 
Notice of Disagreement (NOD),            but  did not file a 
Substantive Appeal in response to the RO's July 1991 Statement of 
the Case (SOC). Therefore, the June 1991 rating decision reducing 
compensation became final and binding on the merits. 

Meanwhile, the Veteran's service-connected bilateral eye disorder 
remained evaluated at a noncompensable level for several years. 
Finally, after numerous claims filed seeking an increased 
evaluation, an October 2005 claim resulted in a March 2006 rating 
decision awarding a 10 percent evaluation, effective from October 
18, 2005. However, there remained the gap from September 1, 1991 
until October 17, 2005 for which a noncompensable rating was 
assigned, and for which the Veteran still requests a 10 percent 
rating. 

The Veteran now alleges that the RO's June 13, 1991 rating 
decision contained CUE in that it erroneously interpreted the 
medical evidence before it to have indicated that his eye 
condition was completely healed, when in fact this was not the 
case. The issue of CUE is inextricably intertwined with the 
Veteran's earlier effective date claim on appeal, in that its 
disposition clearly affects the assignment of the proper 
effective date for a 10 percent rating. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). See also Parker v. Brown, 7 Vet. 
App. 116 (1994). Moreover, the RO as the Agency of Original 
Jurisdiction must consider    the Veteran's theory of CUE in the 
June 1991 rating decision in the first instance, prior to further 
addressing this contention on appeal. See Bernard v. Brown,               
4 Vet. App. 384, 394 (1993). Thus, the case is being remanded to 
consider this new basis of entitlement. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim for 
an earlier effective date than October 18, 
2005 for a 10 percent evaluation for 
residuals, flash burns of both eyes, taking 
into consideration the newly raised theory of 
CUE in a June 13, 1991 RO rating decision 
(which had reduced the level of compensation 
from 10 to 0 percent). If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



